Citation Nr: 0927013	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus. 

5.  Entitlement to service connection for peripheral vascular 
disease, right lower extremity, claimed as secondary to 
diabetes mellitus.  

6.  Entitlement to service connection for peripheral vascular 
disease, left lower extremity, claimed as secondary to 
diabetes mellitus.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO denied 
the Veteran's claims for service connection for bilateral 
hearing loss, tinnitus, diabetes mellitus, hypertension, and 
peripheral vascular disease in the right and left lower 
extremities.  In April 2004, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2004, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2004.  

In December 2007, the Board remanded the claims for service 
connection for bilateral hearing loss and for tinnitus to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  After completing further 
development, the AMC continued the denials of these claims, 
as well as the denial of the claim for service connection for 
diabetes mellitus, type II, to include as due to herbicide 
exposure, and the denials of the claims for service 
connection for hypertension, and peripheral vascular disease 
of the right and left lower extremities, claimed as secondary 
to diabetes mellitus (as reflected in a June 2009 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.  

The Board notes that the claim for service connection for 
diabetes mellitus, type II, to include as due to herbicide 
exposure, and the claims for service connection for 
hypertension, and for peripheral vascular disease of the 
right and left lower extremities, claimed as secondary to 
diabetes mellitus, were previously subject to a stay of 
adjudication of claims affected by the case of Haas v. 
Nicholson, 20 Vet. App. 257 (2006), including those cases 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  In its 
decision in Haas, the Court of Appeals for Veterans Claims 
(Court) reversed a Board decision which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  In May 2008, the Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), where it reversed 
the Court.  The Federal Circuit held that the interpretation 
by VA of the phrase "served in the Republic of Vietnam," 
which required the physical presence of a veteran within the 
land borders of Vietnam during service, was a permissible 
interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii).  The appellant in Haas filed a petition for 
a writ of certiorari to the United States Supreme Court, 
which was denied in January 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The stay has 
been lifted, and these matters are now ready for appellate 
review.  

The Board's decision on the matters of service connection for 
peripheral vascular disease of the right and left lower 
extremities, claimed as secondary to diabetes mellitus, is 
set forth below.  The remaining claims listed on the title 
page are addressed in the remand following the order; these 
matters are being remanded to the RO, via the AMC in 
Washington, DC.  The RO will notify the Veteran when further 
action, on his part, is required.  

As a final preliminary matter, the Board notes that, in his 
August 2003 claim for service connection, the Veteran claimed 
service connection for poor circulation in the legs.  In the 
remarks section of his claim, he indicated that he was 
requesting service connection for diabetes type II and 
secondary hypertension and bilateral peripheral neuropathy of 
the lower extremities.  Although an October 2003 letter from 
the RO advised the Veteran that the RO was working on his 
claim for service connection for bilateral peripheral 
neuropathy of the lower extremities, in the January 2004 
rating decision from which the current appeal stems, the RO 
denied service connection for peripheral vascular disease of 
the right and left lower extremities.  The matter of service 
connection for bilateral peripheral neuropathy, claimed as 
secondary to diabetes mellitus, has not yet been adjudicated 
by the RO.  As such, this matter is not properly before the 
Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claims herein decided has been accomplished.

3.  There is no competent and persuasive evidence that the 
Veteran has current peripheral vascular disease of the right 
or left lower extremity.  


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular 
disease of the right or left lower extremity are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Pertinent to the matters herein decided, in a January 2008 
post-rating letter, the AMC provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for service connection for peripheral 
vascular disease of the right and left lower extremities, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claims (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The January 2008 letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

After issuance of the January 2008 letter, and opportunity 
for the Veteran to respond, the June 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board has considered the fact that the RO has not 
furnished the Veteran a notice letter regarding the 
information and evidence necessary to substantiate claims for 
service connection for peripheral vascular disease on a 
secondary basis; however, the omission of such specific 
notice is not shown to prejudice the Veteran.  

The RO did include the text of 38 C.F.R. § 3.310, the 
applicable regulation, in the July 2004 SOC.  Moreover, the 
record demonstrates an awareness on the part of the Veteran 
of what is needed to support his claims for service 
connection on a secondary basis.  In this regard, the record 
reflects that the Veteran understood that, in order to 
establish service connection for peripheral vascular disease 
on a secondary basis, he had to show that this condition is 
related to a service-connected condition, as, in his 
September 2004 substantive appeal, the Veteran indicated that 
the issue on appeal was service connection for diabetes 
mellitus type II, hypertension, bilateral hearing loss, 
tinnitus, and peripheral vascular disease (right and left 
lower extremity).  He stated that he did not agree with the 
denial of service connection for bilateral hearing loss and 
tinnitus, and added that he believed his diabetes mellitus 
and various secondary conditions were related to Agent 
Orange.  Thus, the Veteran has evidenced actual knowledge of 
the information and evidence needed to substantiate an 
underlying claim for service connection on a secondary basis, 
a relationship between his claimed peripheral vascular 
disease of the lower extremities and a service-connected 
disability (in this case, his claimed diabetes mellitus).  As 
such, he is not prejudiced.  See, e.g., Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and VA and private treatment records.  Also 
of record and considered in connection with the appeal are 
various statements provided by the Veteran and by his 
representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record in connection with these claims is 
warranted.  In this regard, the Board has considered the fact 
that, in the December 2007 remand, the Board remanded the 
case, in part, to obtain outstanding records of treatment 
from the Veteran's private physician, Dr. Young.  While 
records of treatment from Dr. Young, dated from October 1996 
to July 2003 were associated with the claims file at the time 
of the December 2007 remand, the Veteran reported during VA 
treatment in September 2003 that he continued to see Dr. 
Young; thus, indicating that more recent records of treatment 
were available.  

In the January 2008 letter, the AMC specifically asked the 
Veteran to complete and return an enclosed VA From 21-4142 
(Authorization and Consent to Release Information), so that 
records of treatment from Dr. Young could be obtained.  The 
AMC also advised the Veteran that he could obtain these 
records and send them himself.  The Veteran did not 
subsequently submit any treatment records, nor did he return 
a VA Form 21-4142; rather, the only communication from the 
Veteran following the December 2007 remand was received in 
January 2008.  The Veteran submitted a VCAA Notice Response 
Form, in which he indicated that he had no other information 
or evidence to give VA to substantiate his claim.  VA is only 
obligated to obtain records that are adequately identified 
and for which necessary releases have been received.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not 
provided a release form for additional records from Dr. 
Young; it is not possible for VA to obtain them; hence, no 
further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  {Parenthetically, the Board notes that, pertinent to 
the question of aggravation, the provisions of 38 C.F.R. 
§ 3.310(a) were revised in October 2006; however, given the 
basis for the denial of these claims, as explained below, 
consideration of the revised version of 38 C.F.R. § 3.310(a) 
in connection with these claims is unnecessary.].

Service treatment records are negative for complaints 
regarding or treatment for the peripheral vascular disease.  
Post service records of VA and private treatment are also 
negative for complaints regarding or findings of peripheral 
vascular disease of the lower extremities.  Rather, the 
Veteran denied claudication during VA treatment in May 2007.  

Despite the Veteran's assertion that he has current 
peripheral vascular disease in both lower extremities, there 
is simply no medical evidence of any current diagnosis of 
peripheral vascular disease.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish the claimed disability, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claims for service connection for peripheral vascular 
disease of the right and left lower extremities must each be 
denied because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.  

In addition to the medical evidence, in adjudicating the 
claims, the Board has considered the assertions advanced by 
and on the Veteran's behalf.  To whatever extent he and his 
representative attempt to support the claims for service 
connection on the basis of his assertions, alone, such 
evidence must fail.  As indicated above, each claim for 
service connection turns on the medical matter of current 
disability (and, if so, medical nexus between current 
disability).  However, questions of diagnosis and etiology 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the Veteran nor his representative is shown to be 
other than a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for peripheral vascular disease of the right and 
left lower extremities must bedenied.  In reaching the 
conclusion to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as no competent and persuasive evidence supports either 
claim, that doctrine is not for application..  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for peripheral vascular disease, right 
lower extremity, claimed as secondary to diabetes mellitus, 
is denied.  

Service connection for peripheral vascular disease, left 
lower extremity, claimed as secondary to diabetes mellitus, 
is denied.  




REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims remaining on appeal is warranted, even 
though such action will, regrettably, further delay an 
appellate decision on these claims.  

Regarding the claim for service connection for diabetes 
mellitus, the Board notes that the Veteran has consistently 
claimed that his diabetes mellitus is related to exposure to 
herbicides, specifically, Agent Orange, during service.  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 
 
Nevertheless, review of the service department records does 
not reflect that the Veteran served in-country in the 
Republic of Vietnam during the Vietnam era.  In October 2003, 
the RO requested the Veteran's personnel records showing unit 
of assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations, and 
official travel outside the U.S. from the National Personnel 
Records Center (NPRC).  The RO also asked the NPRC to furnish 
the dates of service in Vietnam.  The NPRC responded later 
that month, indicating that the Veteran was attached to a 
Navy Unit (Attack Squadron 155) that could have been assigned 
to ship or shore.  The NPRC included the dates for which that 
unit was credited with Vietnam service, but noted that the 
Veteran's service record provided no conclusive proof of his 
physically being in-country.  While they do not verify that 
he served in-country in Vietnam, the Veteran's service 
personnel records reflect that he served on the U.S.S. 
Constellation.  In December 1966, he was authorized to wear 
the Vietnam Service Medal for service aboard this ship in the 
Vietnam area of operations, from May 10, 1966 to December 2, 
1966.  

In his April 2004 NOD, the Veteran claimed that sometime 
between May and August 1966, a test fired catapult knocked 
bomb carts all over his ship, spilling chemicals and Agent 
Orange.  He added that the ship's log would verify this 
accident.  VA has developed specific procedures to determine 
whether a veteran was exposed to herbicides in a vicinity 
other than the Republic of Vietnam or along the demilitarized 
zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(n) directs that a detailed statement of the veteran's 
claimed herbicide exposure be sent to the Compensation and 
Pension (C&P) Service via e-mail and a review be requested of 
the Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

Based on the foregoing, the Board finds that the RO should 
attempt to verify the Veteran's alleged herbicide exposure, 
following the procedures provided in VBA's Adjudication 
Procedure Manual.  The Board notes that the United States 
Court of Appeals for Veterans' Claims (Court) has 
consistently held that the evidentiary development procedures 
provided in VBA's Adjudication Procedure Manual, M21-1, are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with evidentiary development called for by the 
M21-1).  

As the claim for service connection for diabetes mellitus is 
being remanded for the purpose of attempting to verify the 
Veteran's alleged in-service herbicide exposure, and the 
current claim for service connection for hypertension, 
claimed as secondary to diabetes mellitus, is dependent on 
the resolution of the claim for service connection, the Board 
finds that the claim for service connection for hypertension 
is inextricably intertwined with the claim for service 
connection for diabetes mellitus. See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated). As the 
claims should be considered together, it follows that, any 
Board action on the claim for service connection for 
hypertension, at this juncture, would be premature. Hence, a 
remand of this matter is warranted, as well.

Regarding the claims for service connection for bilateral 
hearing loss and for tinnitus, the Board notes that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).   The Board finds that another remand 
of these claims is necessary because the RO has not 
sufficiently complied with the directives of the December 
2007 remand.  

In the December 2007 remand, the Board sought to obtain a 
medical opinion, by an appropriate physician, that would 
provide a basis for a decision on these claims, consistent 
with the general requirements of due process and fairness 
toward the Veteran in light of the law as it relates to the 
claims for service connection for bilateral hearing loss and 
tinnitus.  Unfortunately, the requested opinion was not 
obtained.

As pointed out in the December 2007 remand, the Veteran's 
service personnel records reflect that he served on the 
U.S.S. Constellation and was authorized to wear the Navy Unit 
Commendation Ribbon for services onboard that ship, 
specifically for participation in combat operations in 
Southeast Asia from May to November 1966.  The service 
personnel records, therefore, suggest in-service noise 
exposure.  The Board also noted that the Veteran is competent 
to report his current symptoms of diminished hearing and 
ringing in the ears.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91-93 (1995).  

As such, the Board found that a VA examination was needed to 
resolve the claims for service connection for bilateral 
hearing loss and tinnitus.  In an effort to secure a 
competent, probative medical opinion sufficient to decide the 
claims, the Board sought to have an appropriate physician 
examine the Veteran, conduct all appropriate tests and 
studies (to include audiometry, and speech discrimination 
testing, for each ear), and provide an opinion regarding the 
relationship between any current hearing loss or tinnitus and 
service, to specifically include the claimed in-service noise 
exposure.  Unfortunately, the Board's December 2007 
directives were not followed.

In May 2009, the Veteran was afforded an ear disease 
examination.  The Veteran described in-service noise exposure 
working on the top deck of an aircraft carrier.  He 
complained of intermittent bilateral tinnitus and hearing 
impairment since service.  The pertinent diagnosis was 
bilateral sensorineural hearing impairment with chronic 
tinnitus.  The examiner noted that the Veteran was stationed 
on an aircraft carrier top deck and was exposed to a lot of 
noise while in the service.  The examiner noted that the 
Veteran would be seen by audiology.  The Veteran underwent a 
VA audiological evaluation on the same date as his ear 
disease examination.  The audiologist (a non-physician) 
performed audiometry and speech discrimination testing.  The 
diagnosis was bilateral sensorineural hearing loss, more 
pronounced on the left, and a complaint of bilateral 
tinnitus.  The audiologist noted that the service treatment 
records included a hearing test within normal limits in the 
summer of 1967.  The audiologist opined that the presence of 
normal hearing near the time of discharge made it not at 
least as likely as not that the hearing loss measured nor the 
tinnitus claimed had their origins in noise exposure 
sustained while on active duty.  

The audiologist who evaluated the Veteran in May 2009, and 
provided an opinion regarding etiology of bilateral hearing 
loss and tinnitus, is not a physician, as requested in the 
December 2007 remand.  Moreover, the May 2009 opinion appears 
to have been based solely on the fact that the Veteran had 
documented normal hearing in the summer of 1967, near the 
time of his discharge.  However, the Board notes, as in the 
December 2007 remand, that the absence of in-service evidence 
of hearing loss is not fatal to a claim for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, service connection may be 
granted for tinnitus or other disability diagnosed post-
service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d).  

Under these circumstances, and because, as previously 
indicated, a medical opinion by an appropriate physician is 
needed to resolve these claims, the RO should arrange for the 
Veteran to undergo VA Ear, Nose and Throat (ENT) examination, 
by an appropriate physician, at a VA medical facility, to 
obtain a medical opinion regarding etiology of current 
bilateral hearing loss and tinnitus.  The Veteran is hereby 
notified that failure to report to the scheduled examination, 
without good cause, may result in denial of the claims (as 
the original claims for service connection will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled examination the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.
 
Prior to obtaining further medical opinion, the RO should 
obtain and associate with the claims file all outstanding VA 
medical records.  The claims file currently includes 
outpatient treatment records from the Erie VA Medical Center 
(VAMC), dated from December 2002 to December 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records since December 2007, following 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should, through VCAA-compliant notice, advise the 
Veteran of the evidence necessary to support the claims 
remaining on appeal, to include the claim for service 
connection for hypertension as secondary to diabetes 
mellitus, and give him another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also explain how establish entitlement 
to service connection hypertension as secondary to diabetes 
mellitus, providing notice of the current version of 
38 C.F.R. § 3.310 (as revised in October 2006).  

After providing the appropriate notice, the RO should also 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for secondary service 
connection for hypertension should include consideration of 
the current version of 38 C.F.R. § 3.310(a) (revised in 
October 2006).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should attempt to verify the 
Veteran's alleged herbicide exposure on 
the U.S.S. Constellation, following the 
procedures set forth in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(n).  All requests and responses 
received should be associated with the 
claims file.   

2.  The RO should obtain from the Erie 
VAMC all records of evaluation and/or 
treatment pertinent to any of the claims 
remaining on appeal, since December 2007.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3. The RO should send to the Veteran a 
VCAA-compliant letter requesting that he 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims remaining on appeal that is 
not currently of record.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should also explain how 
establish entitlement to service 
connection hypertension as secondary to 
diabetes mellitus, and provide notice of 
the current version of 38 C.F.R. § 3.310 
(as revised in October 2006).  

The RO should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA ENT examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

Based on the audiometric testing already 
conducted, in particular the recent May 
2009 VA audiometric testing, the 
physician should indicate, with respect 
to each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC test of less than 
94 percent).  The physician should also 
indicate whether the Veteran currently 
suffers from tinnitus.  

Then, with respect to each diagnosed 
disability, the physician should provide 
an opinion as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to particularly include the 
claimed in-service noise exposure.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim for secondary 
service connection for hypertension 
should include consideration of the 
current version of 38 C.F.R. § 3.310(a) 
(revised in October 2006).

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered (to particularly include 
current version of 38 C.F.R. § 3.310(a) 
(revised in October 2006)), along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


